891 F.2d 293
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Leslie GRABLE, Defendant,Marsha K. Blanchard, Defendant-Appellant.
No. 89-2151.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1989.

Before MILBURN and BOGGS, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
The defendant, Marsha K. Blanchard, appeals an order granting the plaintiff partial summary disposition in this action to reduce to judgment assessments of tax liability for three tax years.   The plaintiff moves for dismissal of this appeal on grounds it is not taken from a final, appealable order.   The defendant has not responded.


2
The order from which the defendant has appealed grants summary judgment in favor of the plaintiff for one of the tax years in question, but denies summary judgment for the remaining two years.   The district court held the defendant was barred from relitigating the amounts of deficiencies with respect to those two years, but that she was not barred from contesting her joint and several liability with the other defendant, her former spouse.   In the absence of certification as a final judgment under Fed.R.Civ.P. 54(b), an order disposing of fewer than all parties or claims in an action is nonappealable.   William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam).   Although the district court certified as final under Fed.R.Civ.P. 54(b) the judgment against the defendant's former spouse (now pending as an appeal in Case No. 89-2152), no such certification was made in this case.


3
It is therefore ORDERED that the plaintiff's motion to dismiss this appeal is granted without prejudice to the defendant's right to perfect a timely appeal from the entry of final judgment.